Citation Nr: 0613400	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an initial compensable rating for 
hypertension.

2. Entitlement to service connection for lumbar disc disease.

3. Entitlement to service connection for gastric ulcers.

4. Entitlement to service connection for migraine headaches.

5. Entitlement to service connection for bipolar disorder.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1988 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


FINDINGS OF FACT

1. Since the date of the grant of service connection in June 
2002, the veteran's hypertension predominantly results in a 
diastolic pressure under 100, a systolic pressure under 160, 
and is marginally controlled by medication.

2. Although there is evidence of back treatment in service, 
the veteran's current lumbar disc disease was not diagnosed 
during service or for several years thereafter, and there is 
no persuasive evidence that shows a causal link between this 
condition and any remote incident of service.

3. The veteran does not currently have gastric ulcers.

4. The veteran does not currently have migraine headaches.

5. The veteran does not currently have bipolar disorder.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating 
for the veteran's hypertension have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 
4.7, 4.104, Diagnostic Code 7101 (2005).

2. The veteran's back condition was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1131, and 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, and 3.309 (2005).

3. The veteran does not currently have gastric ulcers and 
therefore service connection is not warranted. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, and 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, and 3.309 (2005). 

4. The veteran does not currently have migraine headaches and 
therefore service connection is not warranted. 38 U.S.C.A. §§ 
1110, 1131, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 and 3.304 (2005).

5. The veteran does not currently have bipolar disorder and 
therefore service connection is not warranted. 38 U.S.C.A. §§ 
1110, 1131, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 


Hypertension

In June 2002, the RO granted the veteran service connection 
for hypertension, rating the disability at 0 percent. On 
appeal, the veteran claimed for a compensable rating alleging 
that his hypertension is not adequately controlled by 
medication. 

It is noteworthy that this appeal is from a rating decision 
that granted service connection and assigned the initial 
rating for the claim. Accordingly, "staged" ratings may be 
assigned, if warranted by the evidence. Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) that 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155. Percentage evaluations are determined by 
comparing the manifestations of a particular disorder with 
the requirements contained in the Rating Schedule, 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations generally. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran. 38 C.F.R. § 4.3. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7.

The veteran's hypertension is currently rated as 0 percent 
disabling under Diagnostic Code (DC) 7101. This DC provides 
for a 10 percent rating when diastolic blood pressure is 
predominantly 100 or more, or systolic pressure predominantly 
160 or more. A 10 percent evaluation is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. 

While the veteran's blood pressure has been measured on 
several occasions during the pendency of this appeal, his 
diastolic pressure has not been found to be predominantly 100 
or more, and his systolic pressure has not been found to be 
predominantly 160 or more, as would warrant a higher rating 
of 10 percent. 

The veteran's blood pressure has been documented periodically 
from 1994 to 2005 by private medical providers (from 1994 to 
1998) and within his VA outpatient treatment records (from 
2001 to 2005). The veteran was also afforded a VA examination 
in February 2004 and again in September 2005.

The records consistently show that the veteran does not 
regularly take his medication to control his hypertension. 
Through the years, his hypertension has been documented as 
poorly controlled to marginally controlled "secondary to 
non-compliance of medications and aggravated by his 
weight...." 

Most recently, the veteran's blood pressure was measured by 
VA examination in February 2004 and September 2005. On each 
occasion, the veteran's blood pressure was measured three 
times. In February 2004, his blood pressure reflected 
diastolic pressures of 87, 86, and 90 respectively and 
systolic pressures of 144, 146, and 144 respectively. In 
September 2005, the veteran's blood pressure reflected 
diastolic pressures of 100, 96, and 100 respectively and 
systolic pressures of 144, 140, and 142 respectively. The 
September 2005 examiner also noted that the veteran had not 
taken his medication prior to the examination. 

VA outpatient treatment records from 2001 to 2005 
predominately show diastolic pressures below 100, the highest 
reaching 99 in November 2004 and systolic pressures 
predominately below 160, although the highest reached 165 in 
November 2004. Generally, the veteran's blood pressure 
readings from 2001 to 2005 were in accord with the February 
2004 VA examination. 

The veteran's private treatment records from 1994 to 1998 
show treatment for various musculoskeletal injuries with 
incidental blood pressure readings noted in the treatment 
records. During that time period, the veteran's diastolic 
pressure ranged from 72 to 110, predominately staying below 
100. The veteran's systolic pressure ranged from 132 to 160, 
predominately staying below 160.  

The veteran's systolic pressure ranged from 132 to 165 from 
1994 to 2005, but predominately stayed under 160. His 
diastolic pressure ranged from 72 to 100 from 1994 to 2005, 
but predominantly stayed under 100. Neither of these findings 
supports a compensable rating of 10 percent for the veteran's 
hypertension. Further, the medical records reflect that the 
veteran's hypertension should be under control if the veteran 
adheres to his medication regimen, and there is no showing 
that he had diastolic readings predominantly 100 or more 
prior to being placed on medication. Although there are a few 
blood pressure readings within compensable levels, the vast 
majority of the evidence shows the veteran's hypertension is 
manifested by a diastolic pressure below 100 and a systolic 
pressure below 160. 

Overall, the preponderance of the evidence is against the 
award of a compensable rating for the veteran's service-
connected hypertension. As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for gastric ulcers or bipolar disorder may be 
established based on a legal "presumption" by showing that 
any manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a). As will be explained below, no 
legal presumption is applicable here because the earliest 
diagnosis of any spine condition was not until many years 
after service and there is no evidence that the veteran 
currently has gastric ulcers or bipolar disorder. There is no 
applicable presumption for the claim of migraine headaches or 
lumbar strain.

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain, and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Lumbar Disc Disease

The veteran alleges that he has had low back problems ever 
since an in-service injury. His service medical records 
confirm an injury to the veteran's "right flank" in July 
1989 where the veteran was placed on light duty for 6 days. 

After service, the first documented back treatment was in May 
2001, where a private treating physician noted mild bulging 
discs in the L4-L5 region of the veteran's spine. The 
veteran's VA outpatient treatment records include an October 
2001 diagnosis of low back pain "symptoms compatible with a 
mechanical low back." At the time the medical examiner noted 
some bulging discs, but found nothing to warrant further 
treatment. From 2001 to 2005, the medical records show 
periodic complaints and treatment for the veteran's low back 
with diagnoses such as bulging discs, low back strain, and 
lumbar disc disease. 

The first question that must be addressed, therefore, is 
whether incurrence of a chronic back condition is factually 
shown during service.  The Board concludes it is not.  
Despite the one documented treatment, the fact remains that 
the veteran was able to forego treatment for his remaining 
two years of active military service. No other complaints, 
treatments or diagnoses of his back are noted. Indeed even 
after separation, there are no documented complaints, 
treatments or diagnoses of his back until 2001, nearly ten 
years after service. This evidence makes it clear that any 
symptoms the veteran experienced at the time and shortly 
after the July 1989 injury had long since resolved. 

The crucial inquiry, then, is whether the veteran's current 
back condition may be related to the in-service injury. Even 
if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed 
after service was incurred in service. The Board concludes 
that there is no nexus between the veteran's current back 
condition and the in-service injury.

The veteran was afforded a musculoskeletal VA examination in 
September 2005, including x-rays, where the examiner 
diagnosed the veteran with lumbar disc disease, with no 
evidence of degenerative joint disease or spondylolisthesis. 
In rendering his diagnosis, the examiner concluded as 
follows:

It is not likely his current symptoms are related to his 
strain in the service, but rather to other injuries and 
natural occurring bulging disks (sic).

Although other medical records confirm bulging discs and low 
back pain, no medical provider has ever linked the veteran's 
back condition to any incident of service. The VA examiner's 
opinion, moreover, is based on clinical tests and a complete 
review of the record. 

In summary, the Board finds that the medical evidence on file 
does not relate the current symptoms to any aspect of the 
veteran's period of active duty. Direct service connection 
requires a relationship or connection to an injury or disease 
or some other manifestation of the disability during service. 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see 
also, Hickson, supra. The evidence of record is against such 
a finding in this case. In light of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Ulcers, Migraine Headaches, and Bipolar Disorder

Here the crucial inquiry is whether the veteran currently has 
ulcers, migraine headaches or bipolar disorder that can be 
linked to any remote incident of service. The Board concludes 
he does not. Although the record contains current medical 
records from 1994 to 2005, none of the medical evidence 
includes a diagnosis of ulcers, migraine headaches or bipolar 
disorder. 

His service medical records, additionally, are silent as to 
any complaints, treatments or diagnoses of ulcers, migraine 
headaches, or any psychological condition, to include bipolar 
disorder. 

After service, the only medical evidence related to any of 
these conditions includes a March 2005 individual therapy 
record. The therapist noted that the veteran "presented 
symptoms of depression, anxiety, burnout and anger management 
problems." She also noted that the veteran "wanted to be 
assessed for BiPolar (sic) Disorder." The therapist did not 
render a diagnosis at that time and no other therapy records 
are of evidence. The Board finds noteworthy that while the 
therapist's narrative included significant events in the 
veteran's history such as his divorce and brother's death, no 
mention of any remote incident of service was indicated.

To the extent that the veteran is himself asserting that he, 
in fact, does have current disabilities as a result of in-
service events, laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnoses and etiology of medical conditions. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Thus, 
his statements, without more, do not constitute competent 
favorable evidence. See also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted). 

In short, there simply is no evidence that the veteran 
currently has gastric ulcers, migraine headaches or bipolar 
disorder, therefore, service connection is not warranted. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claims. As such, the 
benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the claimant in May 2002 and July 2005.  The letters 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage. 

After the initial grant of service connection for 
hypertension and receipt of the veteran's disagreement with 
the initial rating, the RO sent a letter to the veteran in 
July 2005 that satisfied the VCAA notice requirements. That 
letter told him the evidence must show worsening of the 
service-connected disability to warrant a higher rating. The 
criterion for higher ratings for hypertension was previously 
provided to him in the December 2003 statement of the case. 
The July 2005 letter told him to identify where he had 
received medical treatment - the information needed to 
determine the current extent of his disability. The letter 
told him what efforts VA would make on his behalf to develop 
the claim and informed him what further information and 
evidence was needed from him. Therefore, the May 2002 and 
July 2005 letters fully provided notice of elements (1), (2), 
(3), and (4), see above. See Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006).  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Here, that was done except for the claim of 
an increased rating for hypertension because the veteran was 
provided with VCAA notice on the claim for a higher initial 
rating after the June 2002 rating decision granted service 
connection and he disagreed with the assigned rating. After 
the veteran submitted his notice of disagreement, he then had 
the right to receive VCAA content complying notice and proper 
subsequent VA process.  See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  That has been done, as 
discussed above, and the RO readjudicated the issue in an 
October 2005 Supplemental Statement of the Case (SSOC). 
Although the notice was provided to the claimant in July 
2005, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Not only has he been provided with every 
opportunity to submit evidence and argument in support of his 
claim for a higher rating and to respond to VA notices, but 
the actions taken by VA have essentially cured the error in 
the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

As to his service connection claims, the claimant was 
afforded medical examination to obtain an opinion as to 
whether his back condition can be directly attributed to 
service.  Since that is the only claimed condition actually 
shown in the service medical records, VA's duty to assist by 
obtaining a medical opinion extends only to this claim.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) ("Because 
some evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a post service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.").  Further examination or opinion is not needed 
on the back claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the claimant's military service.  As 
for the other service connection claims, examination is not 
needed because there is no competent evidence showing he has 
the claimed conditions.  This is discussed in more detail 
above.  

In regard to increase rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations in 
February 2004 and September 2005.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's hypertension since he was last 
examined. The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings. The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2004 and 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  







	(CONTINUED ON NEXT PAGE)


ORDER

1. Entitlement to an initial compensable rating for 
hypertension is denied.

2. Entitlement to service connection for lumbar disc disease 
is denied.

3. Entitlement to service connection for ulcers is denied.

4. Entitlement to service connection for migraine headaches 
is denied.

5. Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


